                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 JAMES M. STEVENS,

        Plaintiff,
                                                                    Case No. 1:13-cv-918
 v.
                                                                    HON. JANET T. NEFF
 CRAIG HUTCHINSON, et al.,

        Defendants.
 ____________________________/


                                   OPINION AND ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendant Stieve,

the remaining Defendant in this case, filed a motion for summary judgment on Plaintiff’s Eighth

Amendment claim for damages, the remaining claim in this case (ECF No. 200). The matter was

referred to the Magistrate Judge, who issued a Report and Recommendation (R&R),

recommending this Court grant Defendant’s motion for summary judgment and close this case

(ECF No. 213). The matter is presently before the Court on Plaintiff’s objections to the Report

and Recommendation (ECF No. 221). In accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV.

P. 72(b)(3), the Court has performed de novo consideration of those portions of the Report and

Recommendation to which objections have been made. The Court denies the objections and issues

this Opinion and Order.

       Plaintiff’s Objections to Summary Judgment Analysis. The Magistrate Judge determined

that Defendant is entitled to summary judgment because “the record shows that Dr. Stieve

displayed no deliberate indifference” (R&R, ECF No. 213 at PageID.2534). Plaintiff objects to
the Magistrate Judge’s analysis, arguing that the “only difference” between Defendant’s motion

for summary judgment and Defendant’s prior dispositive motion, which was denied, is the addition

of “two paragraphs” (Pl. Objs., ECF No. 221 at PageID.2565 [emphasis omitted]). Plaintiff argues

that “Defendant’s continued failure to cite the record for supporting evidence should have

compelled the Court to deny [Defendant’s] motion for summary judgment” (id. at PageID.2566

[emphasis omitted]). Plaintiff also argues that the Magistrate Judge did not fairly view the

evidence or draw all reasonable inferences in the light most favorable to Plaintiff (id. at

PageID.2572-2577, 2582-2583 ).

       Plaintiffs’ objections are without merit.

       The Magistrate Judge determined that Defendant’s prior dispositive motion conflated the

motion standards under Federal Rules of Civil Procedure 12(b) and 56, and the Magistrate Judge

therefore denied the motion without prejudice to refiling a motion that conformed to the applicable

rule (12/9/18 Memo. Op. & Order, ECF No. 195 at PageID.2363). The fact that Defendant’s prior

motion was not in a procedural posture for decision does not demonstrate any factual or legal error

in the Magistrate Judge’s analysis of Defendant’s subsequent motion under Rule 56.

       Nor, for that matter, do Plaintiff’s objections reveal any error in the Magistrate Judge’s

ultimate conclusion that Defendant is entitled to judgment as a matter of law. As the Magistrate

Judge pointed out, “[a]n official ‘cannot be found liable under the Eighth Amendment for denying

an inmate humane conditions of confinement unless the official knows of and disregards an

excessive risk to inmate health or safety’” (R&R, ECF No. 213 at PageID.2532, quoting Farmer

v. Brennan, 511 U.S. 825, 837 (1994)). The Magistrate Judge found that the record did not contain

evidence sufficient to support the subjective component of an Eighth Amendment claim for

deliberate indifference to serious medical needs.      Plaintiff’s objections do not identify any



                                                   2
evidence in the record raising a triable issue of fact in this regard. Plaintiff’s objections are

properly denied.

       Plaintiff’s Objections to Qualified Immunity Analysis.           The Magistrate Judge also

determined that Defendant was entitled to qualified immunity because “Plaintiff fails to satisfy the

first prong of the qualified immunity analysis,” a constitutional violation, and, as to the second

prong, “Plaintiff did not carry his burden of demonstrating that existing precedent placed the

constitutional question beyond debate at the time defendant acted” (R&R, ECF No. 213 at

PageID.2534, 2540). In his objections, Plaintiff argues that the Magistrate Judge improperly

declined to consider Sixth Circuit precedent and “frame[d] the right at issue too narrowly” (Pl.

Objs., ECF No. 221 at PageID.2584-2585).

       Plaintiff’s argument lacks merit. As the Magistrate Judge indicated, Plaintiff bears the

burden to show that Defendant’s decisions “‘point unmistakably to the unconstitutionality of the

conduct and [are] so clearly foreshadowed by applicable direct authority as to leave no doubt in

the mind of a reasonable officer that his conduct was unconstitutional’” (EFC No. 213 at

PageID.2535 (citation omitted)). Plaintiff’s objection demonstrates his disagreement with, but not

error in, the Magistrate Judge’s analysis. Even assuming arguendo that Plaintiff bore his burden

on the second prong, Plaintiff has not satisfied the first prong, for the reasons previously stated.

       Plaintiff’s Objection to Verification. The Magistrate Judge determined that “Plaintiff’s

second amended complaint is not properly verified, as [Plaintiff] has interjected the limitations

that the allegations are made ‘to the best of [his] information, knowledge and belief”” (R&R, ECF

No. 213 at PageID.2524, citing Ondo v. City of Cleveland, 795 F.3d 597, 605 (6th Cir. 2015); 2d

Amend. Compl., ECF No. 115 at PageID.1028). Plaintiff argues that the determination is “not so

clearly cut” (Pl. Objs., ECF No. 221 at PageID.2569). However, other than to assert that the



                                                  3
Magistrate Judge possessed “discretion” to find that Plaintiff’s Second Amended Complaint was

verified, either in total or in part (id.), Plaintiff has not shown how the Magistrate Judge erred in

his determination to not treat the complaint as verified. See FED. R. CIV. P. 56(c)(4) (“An affidavit

or declaration used to support or oppose a motion must be made on personal knowledge, set out

facts that would be admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated.”). Cf. Mosquera v. MTI Retreading Co., 745 F. App’x 568, 573 (6th

Cir. 2018) (quoting Stein v. Ashcroft, 284 F.3d 721, 726 (7th Cir. 2002) (“Bald and self-serving

assertions ... unsubstantiated by any documentation or other testimony, are not sufficient to create

a material issue of fact....”)). Plaintiff’s objection is properly denied.

        Plaintiff’s Motion for Further Discovery. The Magistrate Judge recommends denial of

Plaintiff’s motion for further discovery, finding that “[P]laintiff had an adequate opportunity to

conduct discovery and that no other factor or combination of factors warrants delaying

consideration of [D]efendant’s motion for summary judgment” (R&R, ECF No. 213 at

PageID.2519). The Magistrate Judge points out that “[o]n March 30, 2018, the Court found that

[P]laintiff had an adequate opportunity to conduct discovery, and it denied his earlier Rule 56(d)

motion” (id. at PageID.2529). Plaintiff objects to the Magistrate Judge’s recommendation.

Plaintiff recounts the long procedural history of this case and opines that he has been diligent in

attempting to obtain discovery (ECF No. 221 at PageID.2578-2581). Even assuming that Plaintiff

has been diligent, Plaintiff’s objection does not identify any factual or legal error in the Magistrate

Judge’s recommendation to deny Plaintiff’s second Rule 56(d) motion. Therefore, Plaintiff’s

objection is denied.

        Accordingly, this Court adopts the Magistrate Judge’s Report and Recommendation as the

Opinion of this Court. As all pending claims have been resolved, a Judgment will be entered



                                                   4
consistent with this Opinion and Order. See FED. R. CIV. P. 58. Because this action was filed in

forma pauperis, this Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal of this

decision would not be taken in good faith. See McGore v. Wrigglesworth, 114 F.3d 601, 610 (6th

Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199, 206, 211-12 (2007).

Therefore:

       IT IS HEREBY ORDERED that Plaintiff’s Objections (ECF No. 221) are DENIED and

the Report and Recommendation of the Magistrate Judge (ECF No. 213) is APPROVED and

ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment (ECF No.

200) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Discovery (ECF No. 209) is

DENIED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith.



Dated: September 30, 2019                                     /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge




                                                 5
